Citation Nr: 0805877	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals, left knee injury, intra-articular 
laceration and comminuted tibia fracture, post operative.

2.  Entitlement to an initial disability rating in excess of 
10 percent for instability, residuals, left knee injury, 
intra-articular laceration and comminuted tibia fracture, 
post operative.

3.  Entitlement to an initial disability rating in excess of 
10 percent for osteoarthritis, left ankle, residual of left 
tibia comminuted fracture, post operative.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for 
disabilities of the left knee and left ankle.  

In a January 2005 written statement, the veteran appears to 
have raised a new claim for entitlement to service connection 
for depression as secondary to his service-connected left 
ankle, knee, and hip disabilities.  In addition, the veteran 
has raised a claim for an increased disability evaluation of 
his service-connected left hip disability.  These matters 
have not been addressed by the agency of original 
jurisdiction (AOJ) and are referred to the RO/AOJ for 
appropriate action.

The veteran was scheduled to appear before a Veterans' Law 
Judge at a Travel Board hearing in January 2008.  He did not 
attend this hearing.  


FINDINGS OF FACT

1.  The service-connected left knee disability is manifested 
with x-ray evidence of arthritis; pain on motion and use; 
mild instability; and noncompensable limitation of motion on 
flexion and extension.

2.  The service-connected left ankle disability is manifested 
with x-ray evidence of arthritis; limited motion, and 
objective evidence of pain upon repetitive motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for osteoarthritis of the left knee are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for instability of the left knee are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2007). 

3.  The criteria for an initial rating of 20 percent for a 
left ankle disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5270, 5271 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2007).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The provisions of the VCAA have been fulfilled by information 
provided to the veteran in letters from the RO/AMC dated in 
October 2001, March 2006, and October 2006.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in evidence in his possession that would support 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Moreover, the veteran is challenging the initial evaluation 
and effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claims.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  The RO has 
obtained the veteran's service medical records and private 
medical records; and has provided VA examinations, most 
recently in November 2006.  The veteran has not identified 
any further evidence with respect to his claim, and the Board 
is similarly unaware of any such evidence. 

(With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the March 2006 VCAA letter 
was in full compliance with the requirements of Vazquez-
Flores.  In this regard, the letter informed the veteran that 
he should submit medical or lay evidence demonstrating a 
worsening or increase in severity of the disability; and the 
effect that worsening has on his employment and daily life; 
and provided examples of the types of medical and lay 
evidence that he could submit.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorders at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, the June 2004 rating decision includes a discussion 
of the rating criteria utilized in the present case, and this 
criteria was set forth in further detail in the March 2005, 
June 2006, and December 2006 Statements of the Case.  The 
veteran was made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores. )  By his 
assertions in various statements during the course of this 
appeal, the veteran has indicated that he has actual 
knowledge of what is required for his claims to be granted.


Factual Background

Service medical records show that the veteran was involved in 
a motor vehicle accident in September 1982.  He was operating 
a motorcycle when he was broad-sided by another vehicle.  He 
sustained several injuries, including injuries to his left 
knee and ankle, the residuals of which are at the heart of 
the current appeal.  In connection with the instant claim, 
the veteran provided medical treatment records from various 
private physicians.

Private medical records dated in July and August 2001 show 
the veteran reported aching in his left leg and swelling of 
the ankle.  Upon evaluation, the pain appeared to be in the 
midshaft of the tibia where the fracture occurred, but also 
distally.  There was 2+ Lachman with some crepitation in the 
patellofemoral joint.  The joint lines were non-tender.  
There was no popliteal cyst and range of motion was full.  
The tibia was stable and no instability was noted.  There was 
no obvious erythema or warmth.  His ankle was mildly swollen, 
but no obvious crepitation was noted.  Some deformity was 
noted in the Achilles tendon, but it was intact.  

An August 2001 treatment record shows the left knee range of 
motion was minus 10 to 125 degrees.  The left ankle range of 
motion was minus 10 to full plantar flexion.  The note also 
indicated a severely positive anterior cruciate ligament 
(ACL) tear with a 2+ Lachman.  Per the American Medical 
Association (AMA) Guidelines, it was determined that the 
veteran had 30 percent impairment from his left knee and a 15 
percent impairment of his lower extremity (ankle).  X-rays 
revealed a single retained cortical screw.  There also were 
two lucencies it the proximal tibia where the bone did not 
fill in.  There was no obvious chronic osteomyelitis.  The 
diagnosis was post-traumatic osteoarthritis left ankle.

The veteran underwent a VA fee-based examination in April 
2002.  He reported a history of having broken his leg in five 
places and suffered a torn ACL.  His current complaints 
included decreased range of motion in his left leg and edema.  
The veteran reported that his injuries and symptoms had been 
worsening and prevented him from doing things involving 
excess or moderate use of his left leg, such as mowing the 
lawn, running, lifting heavy items or bending, playing with 
his children, climbing stairs, etc.  He indicated that he 
used a brace for his left foot and ankle on a daily basis 
except when the pain and swelling were too excessive and 
obstructed circulation.  He also wore corrective shoes for 
his ankle.

Upon objective examination, the veteran was determined to be 
left-hand dominant.  He demonstrated normal posture.  He did 
have limitation of standing and walking, as well as daily 
chronic pain, weakness, and swelling from his left knee to 
the ankle.  The examiner noted that the veteran had pain, 
fatigue, weakness, lack of endurance and incoordination, with 
pain being the worst.  There were signs of inflammation with 
swelling but no redness, heat, drainage or tenderness.  There 
were no signs of bone disease.  The knee joint was abnormal 
on the left with swelling, abnormal movement, instability and 
weakness.  Range of motion included flexion from 0 to 60 
degrees, with greater than 60 degrees causing pain; and 
extension to 0 degrees.  The left knee had pain, fatigue, 
weakness, lack of endurance and incoordination, with pain 
again being the primary factor.  The appearance of the left 
ankle was abnormal with swelling, abnormal movement, 
instability and weakness.  Dorsiflexion was possible from 0 
to 10 degrees, with pain thereafter.  Plantar flexion was 
possible from 0 to 20 degrees, with pain thereafter.

In January 2004 the veteran underwent a left knee 
arthroscopy, with multi-compartment chondroplasty and 
resection of the plica.  Pre-operative loose bodies that were 
seen on previous x-ray were not visualized during the 
procedure.  An MRI taken in June 2004 revealed a calcified 
loose body.

The veteran underwent another VA fee-based examination in 
June 2005.  Upon objective examination, the veteran's feet 
did not show any abnormal weight bearing.  Flexion was 
possible from 0 to 140 degrees and extension was possible 
from 0 to 90 degrees.  After repetitive use, joint flexion 
was affected by pain and also to some extent by fatigue and 
lack of endurance, but not by weakness or incoordination.  
Examination of the ankle revealed dorsiflexion from 0 to 5 
degrees and plantar flexion from 0 to 25 degrees.  After 
repetitive use, joint flexion was affected by pain, but not 
by fatigue, lack of endurance, weakness or incoordination.  
X-rays showed some evidence of old fracture, narrowing of the 
joint space, small amount of effusion, and suggestion of 
loose body in the joint space.

The report from a VA fee-based objective examination in 
November 2006, showed no sign of leg length discrepancy and 
there were no signs of abnormal weight bearing on the feet.  
The veteran's gait and posture were within normal limits.  He 
did not require assistive devices for ambulation.  The left 
knee showed signs of edema and "locking" pain.  The range 
of motion elicited was flexion from 0 to 100 degrees and 
extension to 0 degrees.  Following repetitive use, the joint 
function was additionally limited by pain, but not lack of 
endurance, weakness or incoordination.  The pain did not 
cause any additional limitation of motion.  The anterior and 
posterior cruciate; medial lateral and collateral; and the 
medial and lateral meniscus ligament stability tests were all 
within normal limits.  The examiner opined that regarding the 
established VA diagnosis of instability and the subjective 
history regarding the left knee surgery, there was only mild 
anterior and posterior cruciate ligament instability shown 
upon the objective examination.  

Regarding the left ankle, there was no sign of edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  Examination of the ankle 
did not reveal any deformity.  Range of motion was as 
follows: dorsiflexion to 10 degrees and plantar flexion to 45 
degrees.  Following repetitive use, the joint function was 
not additionally limited by pain, fatigue, lack of endurance, 
weakness or lack of incoordination.


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

Arthritis due to trauma is rated as degenerative arthritis 
according to Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II (2007).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable (0 percent) evaluation; 
flexion limited to 45 degrees warrants 10 percent; flexion 
limited to 30 degrees warrants 20 percent; and flexion 
limited to 15 degrees warrants 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2007).  

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees warrants 10 percent; extension limited to 15 degrees 
warrants 20 percent; extension limited to 20 degrees warrants 
30 percent; extension limited to 30 degrees warrants 40 
percent; and extension limited to 45 degrees warrants 50 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Pursuant to Diagnostic Code 5257, other impairment of the 
knee is rated as follows: slight recurrent subluxation or 
lateral instability (10 percent); moderate recurrent 
subluxation or lateral instability (20 percent); and severe 
recurrent subluxation or lateral instability (30 percent).  
38 C.F.R. § 4.71a (2007). 

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

VA's Office of General Counsel has determined that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (1997).  VA General Counsel thereafter 
concluded that a knee disability that is rated under 
Diagnostic Code 5257 warrants a separate rating for arthritis 
based on x-ray findings and limitation of motion; the 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  See VAOPGCPREC 23-97.  A separate 
evaluation for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (1998).

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may also be 
assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004). 

As it relates to the ankle, a normal range of motion is from 
0 to 20 degrees for dorsiflexion and from 0 to 45 degrees for 
plantar flexion, according to VA standards.  38 C.F.R. § 
4.71, Plate II (2007).  

A 30 percent rating is warranted for ankylosis of the ankle 
in plantar flexion between 30 and 40 degrees, or ankylosis in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5270.

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271.   


Analysis

Left Knee

a) Osteoarthritis of the Left Knee 

The veteran contends he is entitled to a disability 
evaluation in excess of 10 percent for arthritis of the left 
knee.  

After careful review, the Board finds that an evaluation in 
excess of 10 percent for arthritis of the left knee is not 
warranted.  The veteran is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, for his arthritis.  As noted, 
Diagnostic Code 5003 requires ratings to be based upon 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 (limitation of flexion and extension, 
respectively).  In the instant claim however, there is no 
objective evidence of flexion limited to 45 degrees, or 
extension limited to 10 degrees.  Flexion of the left knee 
has been demonstrated to no less than 60 degrees during the 
appeal period, and there are no findings of extension limited 
to 10 degrees.  Thus, even a minimum compensable evaluation 
for arthritis of the left knee pursuant to Diagnostic Codes 
5260 and 5261 is not warranted.  

However, the Board has acknowledged the veteran's complaints 
of left knee pain and discomfort.  He indicates that he is 
unable to walk, stand, or perform physical activities for 
excessive periods, without developing severe pain in the left 
knee.  The VA and VA fee-based examinations of record confirm 
that upon repetitive motion testing the left knee joint 
flexion was affected by pain and fatigue, with pain being the 
primary manifestation.

Pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board is 
required to consider the veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  In this regard, the currently 
assigned 10 percent evaluation based upon arthritis of the 
left knee takes into account the exhibited motion loss from 
pain, swelling, weakened movement, excess fatigability or 
incoordination of the knee.  Thus, a further increased 
evaluation, based on pain or functional loss alone, is not 
warranted under the holding in DeLuca or the provisions of 38 
C.F.R. § 4.40 and § 4.45.  

The Board has also considered VAOPGCPREC 9-2004 in 
determining whether the veteran may be entitled to separate 
disability evaluations under Diagnostic Codes 5260 and 5261.  
That opinion held that a veteran may receive separate ratings 
for limitation of flexion and limitation of extension of the 
same knee joint.  In this case, the veteran does not satisfy 
the criteria for a compensable rating under either diagnostic 
code, and therefore separate evaluations are not warranted. 

b) Instability of the Left Knee

The veteran contends he is entitled to a disability 
evaluation in excess of 10 percent for arthritis of the left 
knee.  In written statements submitted in support of his 
claim, the veteran averred that floating bone fragments in 
his knee caused it to buckle and making him lose his balance 
and stumble.

After careful review, the Board finds that an evaluation in 
excess of 10 percent for instability of the left knee is not 
warranted.  The veteran is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, for his left knee instability 
(laxity).  As noted, a higher evaluation of 20 percent 
pursuant to Diagnostic Code 5257 is warranted where there is 
evidence of moderate impairment due to subluxation or lateral 
instability.   

In this case, the objective evidence is positive for some 
degree of instability in the left knee.  An August 2001 
outpatient treatment record shows that the veteran had a 
severely positive ACL tear with 2+ Lachman's test.  Also, the 
April 2002 VA examination report reveals that the veteran had 
an abnormal Drawer test.  The McMurray's test was negative.  
The Board notes though, that the only specific opinion 
provided as to the degree of such instability, was the 
November 2006 VA examiner.  The examiner specifically noted 
that the veteran's anterior and posterior cruciate ligament 
instability was mild in nature based on an objective 
evaluation.  

While the veteran has indicated that he frequently 
experiences buckling and giving way in his left knee, and 
that he reported such episodes to his private physicians, 
this discussion is not reflected in the available records of 
treatment.  Based on the objective clinical findings, the 
Board finds that the veteran's left knee instability more 
nearly approximates a mild disability.  As there is no 
objective evidence of moderate or severe recurrent 
subluxation or lateral instability, an evaluation in excess 
of 10 percent for instability of the knee is not warranted.  
See Diagnostic Code 5257.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.59 as interpreted in DeLuca, supra.  However, where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Such is the case with Diagnostic Codes 5257.  Accordingly, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for 
consideration in this case.  

The Board has examined all other diagnostic codes pertinent 
to the knee.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case"), 
and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one 
Diagnostic Code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology).  There 
is no current evidence of ankylosis of the left knee, or 
impairment of the tibia or fibula.  Thus, Diagnostic Codes 
5256 and 5262 are not for application.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim as it relates to these two issues, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

Left ankle

The veteran contends he is entitled to an initial disability 
rating in excess of 10 percent for his service-connected left 
ankle disability.

The veteran is currently in receipt of a 10 percent 
disability rating for limited motion in his left ankle, 
pursuant to Diagnostic Code 5271 which provides a 10 percent 
disability evaluation for "moderate" limited motion of an 
ankle and a maximum evaluation of 20 percent for "marked" 
limited motion.  38 C.F.R. § 4.71a, DC 5271.  As shown, 
normal range of ankle motion includes dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  See 38 
C.F.R. § 4.71, Plate II (2007).  

As a preliminary matter, there are there no findings of 
ankylosis of any joint; malunion of the os calcis astragulus; 
or history of an astragalectomy, and thus a higher disability 
rating may not be awarded under those alternate Diagnostic 
Codes.  See Butts, 5 Vet. App. 532, 538 (1993). 

Throughout the course of this appeal, the veteran has 
complained of pain and limited motion in his left ankle.  
Clinical range of motion tests have shown the veteran to be 
capable of motion limited to about half the normal ranges of 
ankle motion.  In this regard, in August 2001 dorsiflexion 
was possible to 10 degrees and plantar flexion was full to 45 
degrees; in April 2002 dorsiflexion was possible to 10 
degrees and plantar flexion was to 20 degrees; and most 
recently in November 2006 dorsiflexion was again possible to 
10 degrees and plantar flexion was full, to 45 degrees.  The 
range of motion test in April 2005 showed the greatest degree 
of limited motion, with dorsiflexion only to 5 degrees 
(however, plantar flexion was possible to 25 degrees).  

The Board also notes that the April 2002 and June 2005 
examination reports reveal that the veteran had additional 
pain and functional loss upon repetitive motion tests.  The 
2002 examiner also noted that the veteran wears a brace and 
corrective shoe to address his left ankle pain and swelling.  
The examiner also observed abnormal movement including 
instability and weakness upon his clinical evaluation.  

Due to the currently documented limitation of motion, and the 
veteran's consistent reports of pain on motion and repetitive 
use, the Board finds that the service-connected disability 
picture more closely resembles that of marked functional 
impairment and supports the assignment of an increased rating 
of 20 percent.  This is the highest rating available under 
Diagnostic Code 5271.  As discussed, there is no basis for a 
higher rating under any other diagnostic code.  

In conclusion, the objective evidence fails to show that the 
veteran is frequently hospitalized for his service-connected 
osteoarthritis and instability of the left knee, or 
osteoarthritis of the left ankle.  There also is no evidence 
that these disabilities have caused marked interference with 
employment.  Although the veteran has provided evidence that 
he had to secure an office position (with his same employer) 
to avoid having to stand for the duration of his shift, this 
is not reflective of a marked interference with employment.  
The Board notes that this impact on employment is 
commensurate with the disability ratings assigned for the 
knee as well as the maximum rating which has been established 
for the left ankle.  Therefore, further development in 
keeping with the actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005) is not warranted.  See also 38 C.F.R. § 4.1; Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

An initial disability rating in excess of 10 percent for 
residuals, left knee injury, intra-articular laceration and 
comminuted tibia fracture, post operative is denied.

An initial disability rating in excess of 10 percent for 
instability, residuals, left knee injury, intra-articular 
laceration and comminuted tibia fracture, post operative is 
denied.

An initial disability rating of 20 percent for 
osteoarthritis, left ankle, residual of left tibia comminuted 
fracture, post operative is granted, subject to the 
regulations governing payment of monetary awards.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


